Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 07 July 2021.  Claims 1 and 3-21 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1 and 3-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Matsunaga (US 2006/0155436) teaches that in a route generating system for an autonomous mobile robot, a plurality of nodes are designated within an area of movement of the robot and an edge is defined between a pair of nodes only if a distance from the one node to the other node is less than a threshold value and there is no obstacle on a line drawn between the one point and the other point. Because the route is generated from a collection of pre-defined edges which are free from obstacles and are selected so as to optimize the generated route, the robot is enabled to travel from the current position to the destination in a safe and optimum fashion. Furthermore, the edges are defined by connecting only those nodes that are relatively close to each other, the candidates of the edges for generating a route can be reduced to a small number and this reduces computational loads. Also, because the route can be selected in a relatively intelligent manner so as to optimize a certain criterion, a clumsy appearance in the movement of the robot can be avoided.

In regards to independents claims 1, 18 and 19, Matsunaga and Ryu et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
a node generator configured to generate a pair of specified nodes at respective arbitrary locations on a map corresponding to the predetermined area, the pair of specified nodes being nodes where the mover is controllable; 

a path generator configured to generate a path connected between the pair of specified nodes, a virtual node generator configured to, when an interval between the pair of specified nodes is equal to or greater than an upper limit value, generate at least one virtual node on the path connected between the pair of specified nodes, wherein the pair of specified nodes and the at least one virtual node constitute a plurality of nodes on the path, and 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667